The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action.  

Allowable Subject Matter
Claims 11-15 and 17-18 are allowed, because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitation of its inserted allowable subject matter, previously stated, in combination with the rest of the limitations of the base claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
("5293442" "20150131952" "20120099825").pn.

Claims 1-2, and 4, and 6-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Sayegh; Emile G. US 5293442 A, and further in view of “Gallo” et al. US 20150131952 A1 and further in view of Messer; US 20120099825 A1.   
With regard to claim 1, Sayegh teaches a fiber optic cable (see figs. 1) comprising:  
at least one optical fiber element including a glass core and cladding layer on the core (see at least fig. 1, col. 1, lines 6-8); 

    PNG
    media_image1.png
    335
    544
    media_image1.png
    Greyscale

a primary buffer layer 3 positioned over the at least one optical fiber element (see   fig. 1, item 3, hard polymer coting over the cladding 2);
an inner jacket layer (i.e., 5) positioned over the primary buffer layer 3 (see fig. 1);  
 a strength member layer (6) surrounding the  inner jacket layer 5, the primary buffer layer  3 and the at least one optical fiber element 1 (clearly shown in at least fig. 1; also see col. 3, and col. 2-3), the strength member layer (6) including a plurality of yarns of fiber material positioned together to circumferentially surround the inner jacket layer 5,   primary buffer layer 3 and at least one optical fiber element 1 to form the strength member layer (clearly shown in at least fig. 1, col. 2-3); 
at least one of the yarns of the fiber material being formed of a high temperature fiber material having at least one of a softening point (see at least see at least col. 1, lines 47-60,  abstract, col. 2, line 59-col. 3, line 10, wherein the polytetrafluoroethylene fibers or PTFE fibers/yarns inherently has melting/softening—i.e.,  650o C which is similar to that of the applicant PTFE used as strength/yarn material, similarly polyimide with high temperature materials would have the same characteristic),  or a rated operating temperature exceeding 9500 C,  
 an outer jacket layer positioned over the strength member layer , the outer jacket layer being formed of a highly heat-resistant material (see fig. 1, item outer jacket 7 or 6 and , lines 47-56 and col. 3, lines 29-col. 4, line 3). 
However, Sayeg does not explicitly teach: 
(a)that the above strength member layer including at least 25% high temperature fiber material with respect to the remaining fiber material of the overall strength member layer, and that the above highly heat-resistant material is “flame-resistant” material; and     
(b) at least one of the yarns of the fiber material including aramid fibers.   
Nonetheless, Sayeg sates that the strands/fibers of the strength layer (i.e., 6 or 4) can be chosen from preferably different materials such as Kevlaro.RTM.  polyester, RASTEX.RTM. PTFE, polyimide or Vectran.RTM.  naphthalene based aromatic copolyester, for example (see at least col. 3, lines 29-46).  And that the term “flame-resistant” is arguably inherent (see applicant’s admittance that at least PTFE, polyimide are highly flame-resistant material see pub. Pa. 0050-0059, specifically para. 0050, 0052, 0059) in the material composition of the Sayeg as the fiber material is highly heat-resistant and has a good thermal isolation (see col. 3, lines 22-28),   
   nonetheless for the sake of clarity limitation (a) such conventional material is taught by Gallo (see at least pa. 0032). With regard to limitation (b) such extremely conventional at least one of the yarns of the fiber material including aramid fibers aramid fiber is taught by Messer (see figs. 1-3, item 42 and see at least pa. 0046).      Thus, it would have been obvious to one having ordinary artisan skilled in the art when the invention was made to modify the optical fiber cable strength layer material with conventionally using the percentage of the heat resistant fibers used in the strength layer, so as that at least 25% of the fibers would be high temperature fiber material with respect to the remaining fiber material of the overall strength member layer taught by Gallo and at least one of the yarns of the fiber material to include aramid fibers taught by Messer so as to better protect the optical fiber core against extreme environmental heat fluctuations. 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:

With regard to claim 2, Gallo further teach wherein the highly flame resistant material of claim 1 has a Limiting Oxygen Index (LOI) of equal to or greater than 30 (see at least pa. 0032).  
3. (cancelled)        The fiber optic cable of claim 1 further comprising an inner jacket layer positioned between the primary buffer layer and the strength member layer (see fig. 1, item i.e., 5)   
4. The fiber optic cable of claim 1 wherein the inner jacket layer is formed of a highly flame-resistant material (see at least col. 3, lines 22-28).  
5.  (cancelled)       The fiber optic cable of claim 1 wherein the strength member layer includes high temperature fiber material having at least one of a softening point (see at least see at least col. 1, lines 47-60,  abstract, col. 2, line 59-col. 3, line 10, wherein the polytetrafluoroethylene fibers or PTFE fibers/yarns inherently has melting/softening—i.e.,  650o C which is similar to that of the applicant PTFE used as strength/yarn material, similarly polyimide with high temperature materials would have the same characteristic) or a rated operating temperature exceeding 9500.  
With regard to claim 6, Gallo further teaches wherein the high temperature fiber material of the strength member layer includes fibers of at least one of: S-glass fibers, R-glass fibers, Ceramic fibers and Quartz Silica fibers (at least abstract; see similar motivation and arguments as in claim 1). 

  Sayeg further teaches:
7. (Original) The fiber optic cable of claim 1 wherein the highly flame-resistant material of the outer jacket layer includes at least one of: Ethylene tetrafluoroethylene ETFE , Fluorinated ethylene propylene FEP, Perfluoroalkoxy alkane PFA, Polytetrafluoroethylene PTFE, Ethylene Chlorotrifluoroethylene (ECTFE), Polyaryletherketone (PAEB), Polybutylene terephthalate (PBT), Polyether Ether Ketone (PEEK), Polyvinylidene Fluoride (PVDF), Polyimide (PI) or Silicone (see col. 1, 42-65+).  
With regard to claims 8-9, Sayegh and Gallo do not explicitly state that wherein the strength member layer has a thickness in the range of 0.001 - 0.030 inches, and wherein the outer jacket layer has a thickness in the range of 0.004 - 0.025 inches.  Nonetheless, sayeg teaches that wherein the optical fiber has extremely small diameter (see col. 1, 2nd pa.) and that the thermal resistant layer PTFE in which the strength layer is made of has microstructure (see summary).  Gallo, teaches that the optical fiber cable layer(s) minimum layer rage starts from for example 0.1 to tens of micrometers, i.e., 50 microns (see pa. 0029 and 0035), and while Messer actually teaches such limitation (see parag. 0042).  Thus one or ordinary skilled in the art at the time of invention to modify the strength member thickness as taught by Messer to easily produce/set the above thickness range that works for particular environment, as since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233,   
With regard to claim 10, Sayeg further teach wherein the inner jacket layer (i.e., any of layer 5 or 6) is formed of a material of at least one of: Flame-Retardant Thermoplastic copolyester (FR-TPC) , Flame-Retardant Thermoplastic polyester elastomer (FR-PCT-ET) (Hytrel®), Crosslinked Polyvinylchloride (XLPVC), Crosslinked polyethylene (XL-PE), Flame Retardant Polyamide (FR-PA), Flame-Retardant Polyvinylchloride (FR-PVC), Flame -27-Attorney Docket: CAINT-85C Retardant Polyethylene (FR-PE), Flame Retardant Polypropylene (FR-PP), Flame Retardant Polyurethane (FR-PU), Flame Retardant Thermoplastic elastomer (FR- TPE), Flame-Retardant Thermoplastic Rubber (FR-TPR), thermoplastic copolyester (TPC), Thermoplastic polyester elastomer (PCT-ET) (Hytrel®), Polyurethane (PU), Polypropylene (PP), Polyethylene (PE), Polyvinylchloride (PVC), Thermoplastic elastomer (TPE), Thermoplastic Rubber (TPR), Polymethyl methacrylate (PMMA), Polyamide (PA) (see col. 3, line 22-col. 4, line 3); also various polymeric materials the same or closely related material taught by Sayer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Response to Argument and Amendments
Applicant's arguments filed on 07/18/2022, have been considered but are not found persuasive. 
 Applicant asserts, repeatedly, that the Sayegh reference does not teach an  operating temperature exceeding 9500 C.  Applcaint states that ‘Attached hereto are printouts of some Wikipedia and other websites noting the lower melting points of PTFE, KEVLAR and VECTRAN. It can be readily seen that the 950 C range would far exceed the melting points of all of those materials. So none of those materials, in fact, have at least one of a softening point or a rated operating temperature exceeding 950 C. In fact, with PTFE it is noted that above 700° C the material undergoes depolymerization”.  Still further, the Examiner again makes reference to Gallo and specifically at paragraph [0032] of Gallo. As previously noted with respect to the Gallo reference, any yarn fibers 32 set forth in Gallo do not qualify as high temperature fiber material having at least one of a softening point or a rated operating temperature exceeding 950 C. Specifically, the yarn fibers of Gallo as set forth in paragraph [0020] of the reference may be polyester or an aramid material that have a softening point significantly below 950 C, as would be understood in the art. Any coating of those fiber materials does not change the construction of the fibers themselves and therefore the yarn fibers 32 in Gallo are not formed of high temperature fiber material having at least one of a softening point or a rated operating temperature exceeding 950 C. The Galo reference would therefore also fail to teach such limitations, either singly, or in combination with Sayegh. The Examiner makes reference to the Messer patent document for teaching a strength member that includes aramid fiber. However, despite reference to an aramid fiber in Messer, the overall document provides absolutely no teaching regarding high temperature fiber material mixed together with aramid fibers in a strength layer wherein the high temperature fiber material has at least one of a softening point or a rated operating temperature exceeding 950 C. 
In the comments, the Examiner again refers to not 950 C as a temperature. But the limitation is softening point or rated operating temperature exceeding 950 C not 950 C. Sayegh simply does not teach the element. 





The examiner responds that the applicant’s arguments are not fond persuasive, as an element of a cable such as a strength member having the same material as that of the applicant would have the same functionality and/or characteristics and that the claimed invention being argued is already taught by Sayegh. 
Examiner's underlying factual findings are ultimate legal conclusion of obviousness. In that the examiner gives the claims their broadest reasonable interpretation consistent with the Specification. See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).

Note that the examiner merely needs to meet one of the claim limitations
A) at least one of the yarns of the fiber material being formed of a high temperature fiber material having at least one of a softening point , OR 
B) a rated operating temperature exceeding 9500 C

The examiner’s emphasis on the high-temperature material has been emphasized on polytetrafluoroethylene (PTFE) fibers having high-temperature operation that has inherently softening/meting point—i.e., 650o C-- which is similar to that of the applicant PTFE used as strength/yarn material (see at least see at least col. 1, lines 47-60,  abstract, col. 2, line 59-col. 3, line 10,). 
 
Further, though Sayeg does not explicitly teach (a)that the above strength member layer including at least 25% high temperature fiber material with respect to the remaining fiber material of the overall strength member layer, and that the above highly heat-resistant material is “flame-resistant” material; Nonetheless, Sayeg sates that the strands/fibers of the strength layer (i.e., 6 or 4) can be chosen from preferably different materials such as Kevlaro.RTM.  polyester, RASTEX.RTM. PTFE, polyimide or Vectran.RTM.  naphthalene based aromatic copolyester, for example (see at least col. 3, lines 29-46).  And that the term “flame-resistant” is arguably inherent (see applicant’s admittance that at least PTFE, polyimide are highly flame-resistant material see pub. Pa. 0050-0059, specifically para. 0050, 0052, 0059) in the material composition of the Sayeg as the fiber material is highly heat-resistant and has a good thermal isolation (see col. 3, lines 22-28).  For clarity reasons, the examiner has incorporated secondary teachings by Galo that teaches this limitation (see at least pa. 0032). Noting that the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971) references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969). And, further, the motivation would have been to combine known elements/methods to achieve a predictable result.

Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 
THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-17.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/           Primary Examiner, Art Unit 2883